Order so far as appealed from reversed, with ten dollars costs and disbursements, and motion granted, without costs to the extent of requiring the plaintiffs to state in the bill of particulars the names of the persons with whom *727the plaintiffs or any one of them carried on the various negotiations for the sale of the defendant’s property and the time and place of such negotiations, or a statement of the inability of the plaintiffs, and each one of them to furnish such particulars. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.